DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen), US publication no. 2015/00994491.
As per claim 1, Chen teaches a method for managing airflow for a plurality of computing devices [figure 3], the method comprising:
positioning the plurality of computing devices on one or more racks, wherein each of the computing devices on each of the racks comprises a cooling fan configured to generate an airflow through the computing devices from a cold aisle to a hot aisle; connecting the computing devices via a network [figures 1, 2; para 8, 26, 27];
distributing computing workloads to the plurality of computing devices via the network; performing work on the computing workloads on the plurality of computing devices [para 18, 27]; in summary, the serve units are capable to execute the workloads and share workloads during normal operation; 
periodically measuring a temperature [Fig.1, 106 is a temperature sensor which gathers temperature data]; and in response to the measured temperature being below a predetermined threshold for a predetermined amount time [para 0029, the office notes that giving the broadest and reasonable interpretation, the predetermined amount time is “an instant”  time], reversing the airflow in a subset of the computing devices [(Fig.2, which discloses the second airflow is 180 degrees (opposite) of the first airflow); figures 3, 4; para 27, 29 33, 34]. 
Chen discloses: 
[0008] The temperature adjusting apparatus for the server provided by the invention includes a case, a frame, a plurality of temperature sensors, a plurality of fans and a control unit. The case includes at least an air inlet and at least an air outlet. The frame is disposed in the case to accommodate a plurality of server units. The plurality of temperature sensors are disposed on a side of the frame, which is close to the air inlet,
corresponding to positions of the server units for sensing temperature. The plurality of fans are disposed on a side of the frame, which is close to the air outlet, corresponding to the positions of the server units. The control unit is coupled to the plurality of temperature sensors and the plurality of fans, and controls a rotation speed and a rotation direction of each of the fans according to sensing results from the temperature sensors.

[0027] In addition, the control unit is coupled to the plurality of temperature sensors 106 and the plurality of fans 108. The control unit may control a rotation direction of each fan 108 according to a sensing result from the temperature sensor 106 so as to adjust a temperature of each server unit 110, so that the server unit 110 may operate at an appropriate temperature. In detail, each fan 108 may rotate in a first direction or a second direction. When the fan 108 rotates in the second direction, the heat generated by the server unit 110 during operation may be exhausted from the air outlet A2, and at the same time the air outside of the case 102 may be sucked in from the air inlet A1. The server unit 110 is cooled down by the air flow flowing from the air inlet A1 to the air outlet A1 which takes away the heat. When the fan 108 rotates in the first direction, the heat generated by the server unit 110 during operation is brought back to the server unit 110, which means the temperature of the server unit 110 is raised by the air flow flowing from the air outlet A2 to the air inlet A1 which brings the heat back to the server unit 110. In this way, the temperature of the server unit 110 is kept from being too low due to the cold air outside the case 102, and abnormal operation is prevented.

[0029] Further, when the control unit determines the rotation direction of each fan 108, the control unit may for example determine whether the temperature of the server unit 110 is less than a first preset temperature (e.g. 5.degree. C.) according to the temperature sensed by the temperature sensor 106 corresponding to the fan 108, wherein a second preset temperature is greater than the first preset temperature. If the temperature sensed by the temperature sensor 106 is less than the first preset temperature, the control unit controls the fan 108 corresponding to the temperature sensor 106 that senses the temperature less than the first preset temperature to rotate in the first direction, so that the temperature of the server unit 110 is increased. In contrast, if the control unit determines that the temperature of the server unit 110 is not less than the first preset temperature, then the control unit determines whether the temperature of the server unit 110 is greater than the second preset temperature (e.g. 15.degree. C.). If the temperature of the server unit 110 is greater than the second preset temperature, which means the temperature of the server unit 110 reaches a normal operation temperature, the control unit may stop adjusting the rotation speed and the rotation direction of the fan 108.

[0033] In addition, in order to unify the temperatures of the server units 110, the rotation direction of each fan 108 may be adjusted according to the application circumstance. The temperatures of the server units 110 may be unified by controlling the direction of the air flow. For example, FIG. 2 is a schematic diagram illustrating a temperature adjusting apparatus for a server according to another embodiment of the invention. As illustrated in FIG. 2, the rotation directions of the adjacent fans may be opposite to each other so as to unify the temperatures of the server units and prevent condensation due to an excessive difference in temperature between server units 110 in different locations.
[0034] FIG. 3 is a flow chart illustrating a temperature adjusting method of a temperature adjusting apparatus for a server according to one embodiment of the invention. Referring to FIG. 3, the temperature adjusting method of the aforementioned temperature adjusting apparatus for the server may include the following steps. First, sensing temperatures of a plurality of server units by the plurality of temperature sensors (step S302). Next, controlling a rotation speed and a rotation direction of each of the plurality of fans according to sensing results of the plurality of temperature sensors (step S304), wherein the temperature of the server unit increases when the fan rotates in a first direction, and the temperature of the server unit decreases when the fan rotates in a second direction. In detail, the step of controlling the rotation speed and the rotation direction of the fan according to the sensing result of the temperature sensor may include: first, determining whether the temperature sensed by the temperature sensor is less than a first preset temperature (step S306); and if the temperature sensed by any of the temperature sensors is less than the first preset temperature, controlling the fan corresponding to the temperature sensor that senses the temperature less than the first preset temperature to rotate in the first direction (step S308). In contrast, if the temperature sensed by the temperature sensor is not less than the first preset temperature, then determining whether the temperature sensed by the temperature sensor is greater than a second preset temperature (step S310), wherein the second preset temperature is greater than the first preset temperature. If the temperature sensed by the temperature sensor is greater than the second preset temperature, then stopping adjusting the rotation speed and the rotation direction of the fan (step S312), and if the temperature sensed by the temperature sensor is not greater than the second preset temperature, then the method returns to step S302 to continue sensing the temperature of the server unit.
As per claim 2, Chen teaches that the cooling fan is configured to rotate in a first direction to generate the airflow from the cold aisle to the hot aisle and in a second direction to generate the airflow from the hot aisle to the cold aisle, wherein the reversing comprises causing the cooling fan to rotate in the second direction [para 27, 29, 33, 34].
As per claim 4, Chen inherently teaches that the subset of the computing devices comprises less than 30 percent of the plurality of computing devices [figure 2; para 27, 29, 32-34. Emphasis added, Chen teaches that  the subset of the computing devices of reversing the airflow comprises less than 30 percent of the plurality of computing devices during operation in some point of time].
As per claim 5, Chen teaches that each of the subset of the computing devices is spaced apart horizontally from each other by at least one computing device not in the subset [figures 1, 2; para 26, 33].
As per claim 6, Chen inherently teaches of controlling the airflow in the subset of computing devices and computing devices not in the subset to maintain a minimum pressure differential between the hot aisle and the cold aisle [figures 1, 2; para 26, 27, 33].
As per claim 7, Chen teaches that each of the subset of the computing devices is spaced apart horizontally and vertically from each other by at least one computing device not in the subset [figures 1, 2; para 26, 33]. 
As per claim 8, Chen inherently teaches that each of the subset of the computing devices are scattered randomly across the racks and changed periodically to improve mixing uniformity [figures 1, 2; para 26, 27, 33].
As per claim 9, Chen inherently teaches of obtaining a predicted temperature; and in response to the predicted temperature being below the predetermined threshold, reversing the airflow in the subset of the computing devices [figures 1, 2; para 26, 29, 30]. 
As per claim 10, Chen inherently teaches the plurality of computing devices are disposed in a data center; and the method further comprises: obtaining environmental data from exterior sensors disposed outside the data center; and closing external vents on a hotter side of the data center [figures 1, 2; para 26, 27, 29, 31, 33]. 
As per claim 11, Chen inherently teaches of selecting the subset of the computing devices based on a pattern, wherein the pattern shifts over time [para 26, 27, 29, 33].
As per claim 12, Chen teaches of selecting the subset of the computing devices based on a predetermined pattern [figures 1, 2; para 26, 27, 29, 33].
As per claim 13, Chen inherently teaches that the predetermined pattern includes a time-varying and temperature-varying pattern calibrated for a type or types of the computing devices and the computing workloads [para 26, 27, 29, 33]. 
As per claim 14, Chen teaches of decreasing speeds of cooling fans of computing devices that are not in the subset but are proximate computing devices in the subset [para 32, 34].
As per claim 15, Chen teaches of adjusting a speed of the cooling fan of one or more of the plurality of computing devices that are not in the subset and that are neighboring one or more of the computing devices in the subset [para 32, 34].
As per claim 16, Chen teaches of in response to the measured temperature being above a second predetermined threshold, undoing the reversing the airflow in the subset of the computing devices [para 30, 32, 34].

As per claim 17, Chen inherently teaches that the subset of the computing devices has a quantity that varies from 0% to 30% of the plurality of computing devices, wherein the quantity has an inverse relationship with the measured temperature [para 27, 30, 32, 34].

	As to claims 18-20, basically are the corresponding elements that are carried out the method of operating step in claims 1-10. Accordingly, claim 18-20 are rejected for the same reason as set forth in claims 1-10. Furthermore, Chen discloses an air barrier [figures 1, 2], temperature sensor [106, figures 1, 2] and a controller [control unit] [para 26, 27]. See figure 1 below.

    PNG
    media_image1.png
    814
    1244
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen), US publication no. 2015/0099449 in view of Egger et al. (Egger), US publication no. 2021/0307211.
As per claim 3, Chen teaches a method for managing airflow for a plurality of computing devices [figure 3], the method comprising:
positioning the plurality of computing devices on one or more racks, wherein each of the computing devices on each of the racks comprises a cooling fan configured to generate an airflow through the computing devices from a cold aisle to a hot aisle; connecting the computing devices via a network [figures 1, 2; para 26, 27];
distributing computing workloads to the plurality of computing devices via the network; performing work on the computing workloads on the plurality of computing devices [para 18, 27]; in summary, the serve units are capable to execute the workloads and share workloads during normal operation; 
periodically measuring a temperature [Fig.1, 106 is a temperature sensor which gathers temperature data]; and in response to the measured temperature being below a predetermined threshold for a predetermined amount time [para 0029, the office notes that giving the broadest and reasonable interpretation, the predetermined amount time is “an instant”  time], reversing the airflow in a subset of the computing devices [(Fig.2, which discloses the second airflow is 180 degrees (opposite) of the first airflow); figures 3, 4; para 27, 29 33, 34]. 
Chen fails to disclose that the reversing comprises rotating the subset of the computing devices by 180 degrees.
Egger discloses that the reversing comprises rotating the subset of the computing devices by 180 degrees [figure 1; para 35]; and each of the computer devices comprising a cooling fan [para 39]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen and Egger because they both disclose a cooling system, the specify teachings of Egger stated above would have further enhanced the performance and functionality of Chen system to obtain predictable results.
Egger discloses: 
[035] FIG. 1 assumes a typical cooling-air circuit according to state of the art. The cold air flows through the raised floor and then by an overpressure from the floor towards the
ceiling. Next, it is mixed with surrounding air in the "Cold Aisle" zone 28 and led through the rack 14 or racks, more precisely their electronic devices, into the "Hot Aisle" zone 30. Recirculation 38 takes place from the "Hot Aisle" zone 30 to the cold aisle zone to a certain degree. The air distribution on the rack intake side, the front air flow 34 entering through the front rack door 22, is not necessarily homogeneous and can vary substantially depending on the type of equipment used or due to assembly errors, e.g. the installation may be rotated horizontally by 180 degrees, such that the front rack door 22 with the front air flow 34 is changed to the rear rack door 24 with the rear air flow 36. 



7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	


Response to Arguments
8.	Applicant’s arguments filed on 9/14/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection indicated above.
	See detailed rejection above. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Oct. 3, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chen is cited by applicant.